IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-40202
                         Summary Calendar



JACK W. HAWKINS,

                                         Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA,

                                         Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:01-CV-189
                        --------------------
                          October 29, 2002
Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jack W. Hawkins, a former federal prisoner, challenges the

district court’s denial of relief on his case arising under the

Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346(b), 2671 et seq.

Hawkins sought return of property seized in relation to his drug

conviction, monetary compensation for returned property that had

been damaged, and the return of fees and payments made in

Hawkins’s criminal and prior civil actions.   Hawkins also raised



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
claims that the Government had breached its contractual

obligations to him and had retained his property without just

compensation, in violation of the Fifth Amendment.

     Hawkins asserts that the district court erred in concluding

that it lacked subject-matter jurisdiction over tort claims under

28 U.S.C. § 2680(c), the detention-of-goods exception to the

FTCA.   The exception covers the seizure of property by any

federal law enforcement officers performing their lawful duties.

Halverson v. United States, 972 F.2d 654, 656 (5th Cir. 1992).

Hawkins’s assertion that the 2000 amendments to 28 U.S.C.

§ 2680(c) permit him to raise his argument is a new legal theory

raised for the first time on appeal, which this court will not

consider.   See Leverette v. Louisville Ladder Co., 183 F.3d 339,

342 (5th Cir. 1999), cert. denied, 528 U.S. 1138 (2000).      Even if

we were to consider the argument, it is without merit because the

property in question was seized in conjunction with a criminal

conviction.

     Hawkins also contends that the district court erred in

concluding that it lacked subject-matter jurisdiction over his

non-tort claims under the Tucker Act, 28 U.S.C. §§ 1346(a)(2) and

1491(a).    Because the value of Hawkins’s constitutional and

contractual claims exceeded $10,000, the district court lacked

jurisdiction.    See Wilkerson v. United States, 67 F.3d 112, 118

(5th Cir. 1995).




                                  2
      Hawkins maintains that the district court erred in

dismissing his tort claims for failure to state a claim upon

which relief could be granted.    To the extent that any claims

survived the dismissal for lack of subject-matter jurisdiction,

this court has not ruled whether Heck v. Humphrey, 512 U.S. 477

(1994), applies to FTCA claims.    However, this court need not

determine whether Heck applies to FTCA claims in general, or

Hawkins’s claims in particular, because the district court’s

grant of summary judgment will also result in dismissal of the

claims.   See Bickford v. Int’l Speedway Corp., 654 F.2d 1028,

1031 (5th Cir. 1981).

      Hawkins contends that the district court erred in not giving

him notice of the court’s intention to convert a FED. R. CIV. P.

12(b)(6) motion into a motion for summary judgment.    There is no

indication that such a conversion occurred.    Hawkins also

maintains that the district court erred in not advising him of

the requirements for a summary-judgment motion before ruling on

it.   The notice provided by the Rules of Civil Procedure and the

local rules concerning the time for filing a response is

sufficient for a pro se litigant.     Martin v. Harrison Co. Jail,

975 F.2d 192, 193 (5th Cir. 1992).

      Hawkins maintains that the district court erred in granting

summary judgment on his tort claims.    The hold-harmless agreement

signed by Hawkins stated that he agreed to hold the Government

harmless for any claims arising from the “seizure, search,

                                  3
possession and custody” of his property.   As Hawkins’s claims

relate to these matters, the court’s judgment is affirmed.

     The district court dismissed Hawkins’s request for the

return of fees and fines paid in earlier cases for failure to

state a claim pursuant to FED. R. CIV. P. 12(b)(6).   Hawkins does

not challenge the district court’s conclusion that Texas law does

not permit such relief, and he has therefore not appealed on that

ground.   See Brinkmann v. Dallas County Deputy Sheriff Abner, 813

F.2d 744, 748 (5th Cir. 1987).   The district court’s denial of

relief to Hawkins is AFFIRMED.

     Hawkins also seeks appointment of counsel.   He has not shown

“exceptional circumstances” requiring the appointment of counsel.

See Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).      The

motion is therefore DENIED.

     AFFIRMED; MOTION DENIED.




                                 4